DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Examiner has modified the previous grounds of rejection in response to the amendments to the claims.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicant has argued that “Rodgers does not teach opening up the bore from threaded end to threaded end.  In fact, the bore is actually blocked at two different places as indicated by the text boxes above.  Moreover, removing the pressure barrier 68 necessarily means removing the threaded first end” (Remarks, Page 9).  Examiner respectfully traverses.  Applicant’s arguments refer to the Fig. 3 embodiment of 
	The remainder of applicant’s arguments apply to the Fig. 3 embodiment, and thus will not be addressed here, as they are essentially moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US 2012/0152616, hereinafter Rodgers) in view of Noraas (US 7,013,977).
h regard to claim 1, Rodgers discloses a flexible tubular sub (Fig. 4) defining a cylindrical body (Fig. 4), and comprising:
a first end (proximate numeral 50) and an opposing second end (proximate numeral 38), wherein each of the first and second ends comprises threads (50, 38), and wherein each of the first and second ends has a first outer diameter (Fig. 4);
an elongated shaft (44) between the first and second ends as part of the cylindrical body, wherein the shaft has a second outer diameter that is smaller than the first outer diameter (Fig. 4 shows the reduced diameter of portion 44), thereby reducing a moment of inertia for the flexible tubular sub (Paragraph 0044, “increased bending compliance”);
a bore extending through the elongated shaft (visible in Fig. 4, proximate numeral 66, for example—also note that paragraph 0040 states that “in other examples, the pressure barriers 68 may not be used, and the detonation train 66 could include other types of detonation boosters, or no detonation boosters” which means that the bore can be continuous throughout the tool body)  extending between the first and second ends, with the bore being dimensioned to closely receive an electrical wire or data cable through the flexible tubular sub (see wires 70 in the bore in Fig. 4); and
a curvilinear transition section residing between the shaft and each of the opposing first and second ends (i.e. the curved sections which join reduced diameter section 44 to the larger diameter section); and wherein
(Fig. 4 shows that the ends and the shaft are integral).
Rodgers fails to teach that the elongated shaft represents between 50% and 70% of the end-to-end length of the flexible tubular sub.  
Nordaas discloses a coupler for coupling perforating guns (see Fig. 2).  The coupler has a reduced diameter portion (40) that extends along a greater portion of the body than in the Rogers reference.  While drawings are generally not to scale unless otherwise specified, they can be relied on “for what they would reasonably teach one of ordinary skill in the art” (MPEP 2125 II).  Given that the drawings in Nordaas are of a more realistic nature than a schematic nature, examiner asserts that one of ordinary skill in the art would understand Nordaas to teach a reduced diameter portion having a length of at least 50 percent of the entire length of the sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers such that the elongated shaft had a length of at least 50 percent of the length of the entire sub, as shown by Nordaas, in order to increase the flexibility of the tubular sub as needed depending on the particular application in the context of the normal optimization of the device. Furthermore, such a modification would amount to a mere change in size or proportion of a prior art device, which has been held to be obvious (MPEP 2144 IV A.).
(Rodgers consistently shows the same metallic cross-hatching for the whole device, see MPEP 608.02 IX).
With regard to claim 6, Rodgers discloses a tool string (Fig. 1), comprising:
a first cylindrical wellbore tool (i.e. lower perforating gun 20) comprising a rigid housing (standard perforating gun inherently has a rigid metal housing, as evidenced by applicant’s Background section—“gun assembly 200 and its long string of gun barrels…is not a particularly flexible tool string,” see paragraph 0027);
a second cylindrical wellbore tool (i.e. upper perforating gun 20) also comprising a rigid housing (inherent in a standard metal gun assembly); and
a flexible tubular sub (Fig. 4) defining a cylindrical body (cylindrical body in Fig. 4 includes shaft portion 44 and ends 50 and 38), with the cylindrical body residing between the first cylindrical wellbore tool and the second cylindrical wellbore tool (see position of 32 between tools 20 in Fig. 1), and comprising:
a first end (50) and an opposing second end (38), wherein each of the first and second ends defines a threaded coupling having a first outer diameter that approximates an outer diameter of the adjoining first and second cylindrical wellbore tools (see Figs. 1 and 4); an elongated shaft (44) between the couplings, wherein the shaft has a second outer diameter that is smaller than the first outer diameter (Fig. 4), thereby reducing a moment of inertia for the flexible tubular sub (paragraph 0044);
a bore (proximate numeral 66) extending between the first and second ends, dimensioned to closely receive an electrical wire or data cable through the flexible (cable 70 visible in Fig. 4, when pressure barrier 68 is not used, as mentioned in paragraph 0040, the cable extends all the way through the flexible sub as defined herein); and
a curvilinear transition section (see curved portions of shaft 44 in fig. 4) residing between the shaft and each of the opposing first and second ends; and wherein;
the elongated shaft, the transition sections, the first end, and the second opposing end are all part of a single, integral body (Fig. 4 shows that shaft 44 and ends 38 and 50 are all integral).
Rodgers fails to teach that the elongated shaft represents between 50% and 70% of the end-to-end length of the flexible tubular sub.  
Nordaas discloses a coupler for coupling perforating guns (see Fig. 2).  The coupler has a reduced diameter portion (40) that extends along a greater portion of the body than in the Rogers reference.  While drawings are generally not to scale unless otherwise specified, they can be relied on “for what they would reasonably teach one of ordinary skill in the art” (MPEP 2125 II).  Given that the drawings in Nordaas are of a more realistic nature than a schematic nature, examiner asserts that one of ordinary skill in the art would understand Nordaas to teach a reduced diameter portion having a length of at least 50 percent of the entire length of the sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers such that the elongated shaft had a length of at least 50 percent of the length of the entire sub, as shown by Nordaas, in order to increase the 
With regard to claim 7, Rodgers discloses that each of the first and second wellbore tools (20) is a perforating gun;
the tool string is a perforating gun assembly (Fig. 1); and
the outer diameter of each perforating gun is formed by a respective gun barrel housing (Fig. 1—the outermost diameter of the guns 20 is considered the “gun barrel housing”).
With regard to claim 10, Rodgers discloses a method of running a tool string into a wellbore, comprising:
providing a wellbore, wherein the wellbore has a deviated section (this is implicit in paragraph 0071, which states that the device can be used in an “inclined, inverted, horizontal” orientation);
running a tool string (Fig. 1) into the wellbore, the tool string comprising:
a first cylindrical wellbore tool (20) having a rigid housing (standard perf gun inherently has a rigid metal housing, see also paragraph 0027 of applicant’s background section);
a second cylindrical wellbore tool (20) also having a rigid housing; and
a flexible tubular sub (Fig. 4) residing between the first and second wellbore tools and defining a cylindrical body (elements 38, 44, and 50 define the cylindrical body), and comprising:
(50) and an opposing second end (38), wherein each of the first and second ends defines a threaded coupling (Fig. 4 shows the threads) having a first outer diameter that approximates an outer diameter of the adjoining cylindrical wellbore tool (this can all be seen in Figs. 1 and 4);
an elongated shaft (44) between the first and second ends, wherein the shaft has a second outer diameter that is smaller than the first outer diameter so as to reduce a moment of inertia for the flexible tubular sub (Fig. 4 shows that portion 44 has a reduced diameter, and paragraph 0044 states that this provides “increased bending compliance”);
a bore (proximate numeral 66) extending between the first and second ends and through the flexible tubular sub (when barrier 68 is removed as discussed in paragraph 0040, the bore extends between the first and second threaded ends), with the bore being dimensioned to closely receive an electrical wire or data cable (see cable 70 positioned in the bore in Fig. 4);
a curvilinear transition section (i.e. the curved portions of shaft 44) residing between the shaft and each of the opposing first and second ends; and wherein
the first end (50) is threadedly connected to the first cylindrical wellbore tool (see Fig. 1, which shows the device 32 between two tools, or perforating guns 20, and Fig. 4, which shows that the flexible tubular sub is at least indirectly threadedly connected to the perforating gun via the coupler proximate numeral 36);
the second end (38) is threadedly connected to the second cylindrical wellbore tool (see Fig. 1, which shows sub 32 between two perforating guns, and Fig. 4);
(Fig. 4 shows that these elements are all integral); and
passing the tool string through the deviated section (if the device can be used in the horizontal position as discussed in paragraph 0071, then it would inherently be passed through a deviated section in order to arrive in the horizontal portion of the well).
Rodgers fails to teach that the elongated shaft represents between 50% and 70% of the end-to-end length of the flexible tubular sub.  
Nordaas discloses a coupler for coupling perforating guns (see Fig. 2).  The coupler has a reduced diameter portion (40) that extends along a greater portion of the body than in the Rogers reference.  While drawings are generally not to scale unless otherwise specified, they can be relied on “for what they would reasonably teach one of ordinary skill in the art” (MPEP 2125 II).  Given that the drawings in Nordaas are of a more realistic nature than a schematic nature, examiner asserts that one of ordinary skill in the art would understand Nordaas to teach a reduced diameter portion having a length of at least 50 percent of the entire length of the sub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers such that the elongated shaft had a length of at least 50 percent of the length of the entire sub, as shown by Nordaas, in order to increase the flexibility of the tubular sub as needed depending on the particular application in the context of the normal optimization of the device. Furthermore, such a modification would 
With regard to claim 12, Rodgers discloses that each of the first and second wellbore tools (20) is a perforating gun;
the tool string is a perforating gun assembly (Fig. 1); and
the outer diameter of each perforating gun is formed by a respective gun barrel housing (Fig. 1).
Claims 3, 8, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Nordaas as applied to claims 1, 6, and 10 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
With regard to claims 3, 8, and 13, Rodgers fails to disclose the specific material of the shaft.
AAPA teaches that steel was a notoriously common material for perf strings, in view of applicant’s failure to seasonably traverse the examiner’s use of Official Notice in the previous Office Action.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of Nordaas by forming the flexible shaft of steel, as AAPA teaches that steel was a notoriously common material for perf strings.
	With regard to claims 9 and 14, Rodgers fails to disclose female threads at each end of the flexible body.  Instead, Rodgers shows male threads (see Fig. 4).  Also, Rodgers fails to disclose male-by-male tandem subs connected to female threads of the perf guns.
(see paragraph 0023, for example).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of Nordaas such that the threads were female, rather than male, as there are only a finite number of potential solutions for the threads (i.e. male or female), and thus it would have been obvious to try female threads in order to make different configurations and connections possible. Furthermore, it would have been obvious to provide the flexible tubular shaft between male-to-male tandem sub connectors, as AAPA discloses that such a configuration was well known in the art of perforating strings.
	Additionally, with regard to claim 9, the phrase “the flexible tubular sub has a length that approximates a length of each of the first and second perforating guns.”  This language as broad, as no relative standard is provided for “approximating.”  Thus, in the context of the entire string, which may be hundreds or thousands of feet long, the length of the flexible tubular sub will “approximate” the length of the first and second perforating guns, as their lengths will be similar relative to the vast length of the string.
With regard to claim 11, Rodgers fails to disclose running the tool into the wellbore at the end of a wireline by pumping the tool string downhole using hydraulic pressure.
(paragraph 0017, line 1—“the perforating gun assembly 200 is pumped down towards the end of the wellbore”). 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of Nordaas by running the perforating gun string on a wireline by pumping the string downhole using fluid pressure, as AAPA discloses that such a technique was well known in the art of perforating wellbores.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Nordaas and AAPA as applied to claim 3 above, and further in view of Edwards et al. (US 4,817,710, hereinafter Edwards).
With regard to claim 4, Rodgers fails to disclose female threads at each end of the flexible body.  Instead, Rodgers shows male threads (see Fig. 4).  Rodgers also fails to disclose that each of the first and second ends comprise flats configured to accommodate torqueing the tubular body onto an adjacent sub.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of Nordaas and AAPA and such that the threads were female, rather than male, as there are only a finite number of potential solutions for the threads (i.e. male or female), and thus it would have been obvious to try female threads in order to make different configurations and connections possible.
(138) which are configured to accommodate torqueing of the shock absorber onto an adjacent tubular.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of Nordaas and AAPA by providing the external flats of Edwards, “to facilitate the making up and breaking out of the described threaded connections” (Edwards, column 7, lines 65-68).
With regard to claim 5, Rodgers is silent as to the ratio of length to outer diameter of the flexible tubular body.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodgers in view of AAPA and Edwards such that the length of the tubular body was between one and five times the outer diameter, depending on the design requirements and conditions expected in the wellbore, since it has been held that changes in size are generally not sufficient to patentably distinguish over the prior art (see MPEP 2144 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676